                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA                                         '
                                SOUTHERN DIVISION
                                  No. 7:19-CV-88-D

 CALVIN TYRONE NORTON,                     )
                                           )
                       Plaintiff,          )
                                           )
              v.                           )                        ORDER
                                           )
 COLUMBUS COUNTY BOARD OF                  )
 ELECTIONS, et al.,                        )
                                           )
                        Defendants.        )


       Danny Earl Britt, Jr., a defendant in this case and licensed attorney who is admitted to

practice before this court, seeks leave to file manually on behalf of himself and defendant Brenden

Jones. See [.D.E. 42, 65]. For good cause shown, the court GRANTS the motions and DIRECTS

the clerk to docket the attachments to Britt's second motio~ which include a proposed motion to

dismiss and for prefiling injunction [.D.E. 65-17], memorandum in support [.D.E. 65-18], and

numerous exhibits. Plaintiff shall have until August 9, 2019, to file any response to these

defendants' motion to dismiss.

       SO ORDERED. This 1.t day of July 2019.
